
QuickLinks -- Click here to rapidly navigate through this document

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE
WITH THE REGISTRATION REQUIREMENTS OF SUCH ACT AND THE REGISTRATION OR
QUALIFICATION REQUIREMENTS OF SUCH STATE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION.

WARRANT NO.   May 31, 2001


INTERDENT, INC.

WARRANT TO PURCHASE [            ] SHARES OF COMMON STOCK


    FOR VALUE RECEIVED, INTERDENT, INC., a Delaware corporation (the "Company"),
hereby certifies that [            ], or its successors or assigns (the
"Holder"), is entitled to purchase, on the terms and subject to the conditions
contained herein, [            ]shares (the "Warrant Shares") of the Company's
common stock, $.001 par value per share ("Common Stock"), at the initial
exercise price of $.61 per Warrant Share (as such initial exercise price per
share may be adjusted from time to time in accordance with Sections 2.3 and 4,
the "Warrant Purchase Price") at any time and from time to time during the
Exercise Period (as such term is defined below). The number of Warrant Shares
and the Warrant Purchase Price are subject to adjustment as provided in
Section 4. This Warrant is being issued in connection with the consummation of
the transactions contemplated by Amendment Agreement No. 4 and Consent, dated of
even date herewith, to the Amended and Restated Credit Agreement, dated as of
March 31, 2000 (as heretofore amended and as may be further amended, modified or
supplemented from time to time the "Credit Agreement"), among Gentle Dental
Service Corporation, Gentle Dental Management, Inc. and Dental Care
Alliance, Inc., the Guarantors named therein, the financial institutions from
time to time party thereto (collectively, the "Lenders"), Union Bank of
California, N.A., as administrative agent for the Lenders, and The Chase
Manhattan Bank, as syndication agent for the Lenders.

    This Warrant is subject to the following terms and conditions:

    1.  DEFINITIONS.  Unless otherwise indicated in this Warrant, capitalized
terms used and not otherwise defined in this Warrant have the meanings set forth
in the Credit Agreement. In addition, the following capitalized terms have the
following meanings:

    "Applicable Laws" means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority and all common law duties, (ii) Consents of any Governmental Authority
and (iii) orders, decisions, rulings, judgments, directives or decrees of any
Governmental Authority.

    "Capital Stock" means, with respect to any person, (i) if such person is a
corporation, any and all shares of capital stock, participations in profits or
other equivalents (however designated) or other equity interests of such person,
(ii) if such person is a limited liability company, any and all membership units
or other interests, or (iii) if such person is a partnership or other entity,
any and all partnership or entity units or other interests.

    "Common Stock" has the meaning set forth in the preamble.

    "Company" has the meaning set forth in the preamble.

    "Consent" means any consent, approval, authorization, waiver, permit, grant,
franchise, license, exemption or order of, or any registration, certificate,
qualification, declaration or filing with, or any notice to, any person,
including, without limitation, any Governmental Authority.

--------------------------------------------------------------------------------

    "Convertible Securities" means, when used in this Agreement, any securities
or other obligations issued or issuable by the Company or any other person that
are exercisable or exchangeable for, or convertible into, any Capital Stock of
the Company.

    "Credit Agreement" has the meaning set forth in the preamble of this
Warrant.

    "Current Market Price" per share of Common Stock means, as of any specified
date on which the Common Stock is publicly traded, the average of the daily
market prices of the Common Stock over the twenty (20) consecutive trading days
immediately preceding (and not including) such date. The "daily market price'
for each trading day shall be (i) the last reported sales price on such day on
the Nasdaq or such other principal securities exchange on which the Common Stock
is then listed or admitted to trading, as applicable, (ii) if no sale takes
place on such day on any such securities exchange or system, the average of the
closing bid and asked prices, regular way, on such day for the Common Stock as
officially quoted on any such securities exchange or system, (iii) if the Common
Stock is not then listed or admitted to trading on any securities exchange or
system, the last reported sale price, regular way, on such day for the Common
Stock, or if no sale takes place on such day, the average of the closing bid and
asked prices for the Common Stock on such day, as reported by Nasdaq or the
National Quotation Bureau, and (iv) if the Common Stock is not then listed or
admitted to trading on any securities exchange and if no such reported sale
price or bid and asked prices are available, the average of the reported high
bid and low asked prices on such day, as reported by a reputable quotation
service, or a newspaper of general circulation in the City of Los Angeles, State
of California, customarily published on each Business Day. If the daily market
price cannot be determined for the twenty (20) consecutive trading days
immediately preceding such date in the manner specified in the foregoing
sentence, then the Common Stock shall not be deemed to be publicly traded as of
such date.

    "Designated Office" has the meaning set forth in Section 2.1.

    "DOJ" has the meaning set forth in Section 3.

    "Effective Date" means the issue date of this Warrant.

    "Equity Rights" means, with respect to any person, any warrants, options or
other rights to subscribe for or purchase, or obligations to issue, any Capital
Stock of such person, or any Convertible Securities of such person, including,
without limitation, any options or similar rights issued or issuable under any
employee stock option plan, pension plan or other employee benefit plan of such
person.

    "Excluded Securities" means, collectively, (i) share of capital stock issued
pursuant to a stock dividend or a stock split or other subdivision of shares;
(ii) Common Stock issued upon exercise of the Lender Warrants; (iii) Common
Stock issued by the Company in any public offering registered under the
Securities Act, which offering results in net proceeds to the Company of at
least $20,000,000 and a price per share of Common Stock of not less than the
Warrant Purchase Price then in effect; and (iv) shares of Common Stock issued or
issuable pursuant to conversion of the Convertible Subordinated Notes, the
Series D Preferred Stock of the Company or upon exercise of other Equity Rights
of the Company issued and outstanding as of the date hereof; and (v) shares of
Common Stock issued, issuable or reserved for issuance to directors, officers
and employees of the Company or any other Company Party in connection with their
services as directors, officers or employees pursuant to any Options issued by
the Company pursuant to any Benefit Plan which has been duly adopted and
approved by the shareholders of the Company within a one (1)-year period
following the date of initial grant under such Benefit Plan and in existence on
the date hereof.

    "Exercise Notice" has the meaning set forth in Section 2.1.

    "Exercise Period" means the period commencing on the Effective Date and
ending on (and including) the Expiration Date.

2

--------------------------------------------------------------------------------

    "Expiration Date" means the tenth anniversary of the date of this Warrant.

    "Fair Market Value" with respect to the Warrant Shares means, as of any
specified date:

     (i) if the Common Stock is publicly traded on such date, the Current Market
Price per share; or

    (ii) if the Common Stock is not publicly traded (or deemed not to be
publicly traded) on such date, the fair market value per share of Common Stock
as determined by an independent valuation of the Company, its subsidiaries and
their respective businesses conducted by an investment banking firm of
recognized national standing selected by the mutual written agreement of the
Company and the Required Holders, provided, however, that if the Company and the
Required Holders are unable to mutually agree on any such investment banking
firm within ten (10) days after the date upon which the right or obligation to
select an investment banking firm arises, the Required Holders and the Company
each shall, within three (3) Business Days thereafter, select one investment
banking firm, and the two (2) selected firms shall, within three (3) Business
Days of their selection, select a third investment banking firm which shall make
the relevant determination (which determination shall be final and binding)
within ten (10) Business Days of the submission of this matter to such third
firm; and provided further, however, that, in determining the fair market value
per share of Common Stock, such investment banking firm shall not give effect or
take into account any "minority discount" but shall value the Company in its
entirety on an enterprise basis.

    "Fully Diluted Basis" means, with respect to any person at any time, a basis
that includes all shares of Capital Stock of such person issued and outstanding
at such time and all additional shares of Capital Stock of such person which
would be issued upon the conversion or exercise of all Equity Rights of such
person outstanding at such time.

    "FTC" has the meaning set forth in Section 3.

    "Governmental Authority" means any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any court, tribunal or arbitrator of competent jurisdiction, and any
self-regulatory organization.

    "Holder" has the meaning set forth in the preamble.

    "HSR Act" has the meaning set forth in Section 3.

    "Lender Warrants" means this Warrant and all other warrants issued to the
Lenders and to the Lenders party to the 2000 Credit Agreement (as that term is
defined in the Credit Agreement), pursuant to the terms of the Credit Agreement
and the 2000 Credit Agreement.

    "Options" means, when used in this Warrant, any warrants, options or similar
rights to subscribe for or purchase any Capital Stock of the Company, including,
without limitation, any options or similar rights issued or issuable under any
employee stock option plan, pension plan or other employee benefit plan of the
Company.

    "Other Property" has the meaning set forth in Section 4.5.

    "Required Holders" means the Holders of Lender Warrants that represent more
than fifty percent (50%) of the aggregate number of shares of Common Stock
issuable upon exercise of all of the then exercisable Lender Warrants.

    "Securities Act" means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, all as the same shall be in effect at
the time.

3

--------------------------------------------------------------------------------

    "Warrant" means this Warrant, any amendment or other modification of this
Warrant, and any warrants issued upon transfer, division or combination of, or
in substitution for, this Warrant or any other such warrant. All such Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of Warrant Shares for which they may be exercised.

    "Warrant Purchase Price" has the meaning set forth in the preamble of this
Warrant.

    "Warrant Shares" has the meaning set forth in the preamble.

    2.  EXERCISE.  

    2.1  Exercise: Delivery of Certificates.  Subject to the provisions of
Section 3, this Warrant may be exercised at the option of the Holder, in whole
or in part, at any time and from time to time during the Exercise Period, by
(a) delivering to the Company at its principal executive office or such other
office of the Company as it may designate by written notice to the Holder (the
"Designated Office") (i) a notice of exercise, in substantially the form
attached hereto (the "Exercise Notice"), duly completed and signed by the
Holder, and (ii) this Warrant, and (b) paying the Warrant Purchase Price
pursuant to Section 2.2 for the number of Warrant Shares being purchased. The
Warrant Shares being purchased under this Warrant will be deemed to have been
issued to the Holder, as the record owner of such Warrant Shares, as of the
close of business on the date on which payment therefor is made by the Holder
pursuant to Section 2.2. Stock certificates representing the Warrant Shares so
purchased shall be delivered to the Holder within ten (10) Business Days after
this Warrant has been exercised (or, if applicable, after the conditions set
forth in Section 3 have been satisfied); provided, however, that in the case of
a purchase of less than all of the Warrant Shares issuable upon exercise of this
Warrant, the Company shall cancel this Warrant and, within ten (10) Business
Days after this Warrant has been surrendered, execute and deliver to the Holder
a new Warrant of like tenor representing the number of Warrant Shares that have
not been exercised. Each stock certificate representing the number of Warrant
Shares purchased or purchasable under this Warrant shall be registered in the
name of the Holder or, subject to compliance with Applicable Law, such other
name as may be designated by the Holder.

    2.2  Payment of Warrant Purchase Price.  Payment of the Warrant Purchase
Price may be made, at the option of the Holder, by (i) certified, cashier's or
company check, (ii) wire transfer, (iii) instructing the Company to withhold and
cancel a number of Warrant Shares then issuable upon exercise of this Warrant
with respect to which the excess of the Fair Market Value over the Warrant
Purchase Price for such canceled Warrant Shares is at least equal to the Warrant
Purchase Price for the shares being purchased, (iv) surrender to the Company of
shares of Common Stock previously acquired by the Holder with a Fair Market
Value equal to the Warrant Purchase Price for the shares then being purchased or
(v) any combination of the foregoing. The Company shall not issue fractional
shares of Common Stock upon the exercise of this Warrant and, in lieu thereof,
shall pay to the Holder cash equal to the Warrant Purchase Price multiplied by
such fraction.

    3.  ANTI-TRUST NOTIFICATION.  If the Company or the Holder determines, in
its sole judgment upon the advice of counsel, that an exercise of this Warrant
pursuant to the terms hereof would be subject to the provisions of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR
Act"), the Company shall, within twenty (20) Business Days after (a) receiving a
notice from the Holder of the applicability of the HSR Act or (b) after such a
determination by the Company, file with the United States Federal Trade
Commission (the "FTC") and the United States Department of Justice (the "DOJ")
the notification and report form and any supplemental information required to be
filed by it pursuant to the HSR Act in connection with the exercise of this
Warrant. Any such notification and report form and supplemental information will
be in full compliance with the requirements of the HSR Act. The Company will
furnish to the Holder promptly (but in no event more than five (5) Business
Days) such information and assistance as the Holder may reasonably request in
connection with the preparation of any filing or submission required to be filed
by the Holder under

4

--------------------------------------------------------------------------------

the HSR Act. The Company shall respond promptly after receiving any inquiries or
requests for additional information from the FTC or the DOJ (and in no event
more than five (5) Business Days after receipt of such inquiry or request). The
Company shall keep the Holder apprised periodically and at the Holder's request
of the status of any communications with, and any inquiries or requests for
additional information from, the FTC or the DOJ. The Company shall bear all
filing or other fees required to be paid by the Company and the Holder (or the
"ultimate parent entity" of the Holder, if any) under the HSR Act or any other
Applicable Law in connection with such filings and all costs and expenses
(including, without limitation, attorneys' fees and expenses) incurred by the
Company and the Holder in connection with the preparation of such filings and
responses to inquiries or requests. In the event that this Section 3 is
applicable to any exercise of this Warrant, the purchase by the Holder of the
Warrant Shares subject to the Exercise Notice, and the payment by the Holder of
the Warrant Purchase Price, shall be subject to the expiration or earlier
termination of the waiting period under the HSR Act.

    4.  ADJUSTMENTS TO THE NUMBER OF WARRANT SHARES AND TO THE WARRANT PURCHASE
PRICE.  The number of Warrant Shares for which this Warrant is exercisable and
the Warrant Purchase Price shall be subject to adjustment from time to time as
set forth in this Section 4.

    4.1  Stock Dividends, Subdivisions and Combinations.  If at any time the
Company:

    (a) pays a dividend or makes any other distribution with respect to its
Common Stock in shares of Common Stock or shares of any other class or series of
Capital Stock,

    (b) subdivides its outstanding shares of Common Stock into a larger number
of shares of Common Stock, or

    (c) combines its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,

then the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior to the record date for such dividend or distribution or the
effective date of such subdivision or combination, as the case may be, shall be
adjusted so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant the kind and number of shares of Common Stock that the
Holder would have owned or have been entitled to receive immediately after such
record date or effective date, as the case may be, had this Warrant been
exercised immediately prior to such record date or effective date. Any
adjustment made pursuant to this Section 4.1 shall become effective immediately
after the effective date of such event, but be retroactive to the record date,
if any, for such event.

    Upon any adjustment to the number of Warrant Shares purchasable upon the
exercise of this Warrant as herein provided, the Warrant Purchase Price per
share shall be adjusted by multiplying the Warrant Purchase Price immediately
prior to such adjustment by a fraction, the numerator of which shall be the
number of Warrant Shares purchasable upon the exercise of this Warrant
immediately prior to such adjustment and the denominator of which shall be the
number of Warrant Shares so purchasable immediately thereafter.

    4.2  Issuance of Options.  If at any time the Company issues (without
payment of any consideration) to all holders of outstanding Common Stock any
Options, the Company shall also distribute such Options to the Holder as if this
Warrant had been exercised immediately prior to the effective date of such
issuance.

    4.3  Distribution of Assets or Securities.  If at any time the Company makes
a distribution to its stockholders (other than in connection with the
liquidation, dissolution or winding up of the Company) of any asset or security
other than those referred to in Sections 4.1, 4.2 or 4.5, the Warrant Purchase
Price shall be adjusted and shall be equal to the Warrant Purchase Price in
effect immediately prior to the close of business on the date fixed for the
determination of stockholders entitled to receive such distribution, multiplied
by a fraction (which shall not be less than zero), the numerator of which shall
be

5

--------------------------------------------------------------------------------

the Fair Market Value per share of Common Stock on the date fixed for such
determination, less the then fair market value of the portion of the assets, or
the fair market value of the portion of the securities, as the case may be, so
distributed applicable to one share of Common Stock, and the denominator of
which shall be the Fair Market Value per share of Common Stock. Such adjustment
to the Warrant Purchase Price shall become effective immediately prior to the
opening of business on the day immediately following the date fixed for the
determination of stockholders entitled to receive such distribution. Upon any
adjustment in the Warrant Purchase Price as provided in this Section 4.3 the
number of shares of Common Stock issuable upon the exercise of this Warrant
shall also be adjusted and shall be equal to the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to such adjustment
multiplied by a fraction, the numerator of which is the Warrant Purchase Price
in effect immediately prior to such adjustment and the denominator of which is
the Warrant Purchase Price as so adjusted.

    4.4  Issuance of Equity Securities Under Certain Circumstances.  

    (a) If, at any time after the date hereof, the Company shall issue or sell
(or, in accordance with Section 4.4(b) shall be deemed to have issued or sold)
any shares of Common Stock (other than Excluded Securities) without
consideration or for a consideration per share that is less than the Fair Market
Value per share of Common Stock as determined as of the date of such issuance or
sale, then, effective immediately upon such issuance or sale, the Warrant
Purchase Price shall be reduced (calculated to the nearest $.001 and without
regard to any other provisions of this Section 4) to an amount equal to the
product obtained by multiplying (i) the Warrant Purchase Price in effect
immediately prior to such issuance or sale, by (ii) a fraction, the numerator of
which shall be the sum of (A) the product obtained by multiplying (1) the number
of shares of Common Stock outstanding (on a Fully Diluted Basis) immediately
prior to such issuance or sale by (2) the Fair Market Value per share of Common
Stock as of the date of such issuance or sale, plus (B) the cash consideration,
if any, received by the Company upon such issuance or sale, and the denominator
of which shall be the product obtained by multiplying (C) the number of shares
of Common Stock outstanding (on a Fully Diluted Basis) immediately after such
sale or issuance, by (D) the Fair Market Value per share of Common Stock as of
the date of such issuance or sale. Upon each such adjustment of the Warrant
Purchase Price hereunder, the number of Warrant Shares which may be obtained
upon exercise of this Warrant shall be increased to the number of shares
determined by multiplying (x) the number of Warrant Shares which could be
obtained upon exercise of such Warrant immediately prior to such adjustment by
(y) a fraction, the numerator of which shall be the Warrant Purchase Price in
effect immediately prior to such adjustment and the denominator of which shall
be the Warrant Purchase Price in effect immediately after such adjustment.
Adjustments shall be made successively whenever such an issuance or sale is
made.

    (b) For the purpose of determining the adjusted Warrant Purchase Price under
Section 4.4(a), the following shall be applicable:

    (i)  Issuance of Options.  If the Company in any manner issues or grants any
Options or Convertible Securities and the price per share for which Common Stock
is issuable upon the exercise of such Options or upon conversion or exchange of
such Convertible Securities is less than the Fair Market Value per share of
Common Stock determined as of the date of such issuance or grant of such
Options, then the total maximum number of shares of Common Stock issuable upon
the exercise of such Options (or upon conversion or exchange of the total
maximum amount of such Convertible Securities issuable upon the exercise of such
Options) shall be deemed to be outstanding and to have been issued and sold by
the Company for such lower price per share. For purposes of this paragraph, the
price per share for which Common Stock is issuable upon exercise of Options or
upon conversion or exchange of Convertible Securities issuable upon exercise of
Options shall be determined by dividing (A) the total amount, if any, received
or receivable by the Company as consideration for the issuing or granting of
such Options, plus the minimum aggregate

6

--------------------------------------------------------------------------------

amount of additional consideration payable to the Company upon the exercise of
all such Options, plus in the case of such Options which relate to Convertible
Securities, the minimum aggregate amount of additional consideration, if any,
payable to the Company upon the issuance or sale of such Convertible Securities
and the conversion or exchange thereof, by (B) the total maximum number of
shares of Common Stock issuable upon exercise of such Options or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of such Options.

    (ii)  Issuance of Convertible Securities.  If the Company in any manner
issues or grants any Convertible Securities having an exercise or conversion or
exchange price per share of Common Stock which is less than the Fair Market
Value per share of Common Stock determined as of the date of issuance or sale,
then the maximum number of shares of Common Stock issuable upon the conversion
or exchange of such Convertible Securities shall be deemed to be outstanding and
to have been issued and sold by the Company for such lower price per share. For
purposes of this paragraph, the price per share for which Common Stock is
issuable upon conversion or exchange of Convertible Securities is determined by
dividing (A) the total amount received by the Company as consideration for the
issuance or sale of such Convertible Securities, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange thereof, by (B) the total maximum number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities.

    (iii)  Change in Equity Price or Conversion Rate.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issuance, conversion or exchange of any Convertible Securities or the rate
at which any Convertible Securities are convertible into or exchangeable for
Common Stock changes at any time, then the Warrant Purchase Price in effect at
the time of such change shall be readjusted to the Warrant Purchase Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or changed conversion rate, as the case may be, at the
time initially granted, issued or sold and the number of Warrant Shares shall be
correspondingly readjusted.

    (iv)  Calculation of Consideration Received.  If any Common Stock, Options
or Convertible Securities are issued or sold or deemed to have been issued or
sold for cash, then the consideration received therefor shall be deemed to be
the net amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for consideration other than cash,
then the amount of consideration received by the Company shall be the fair value
of such consideration determined in good faith by the Board of Directors of the
Company, subject to the Holder's rights under Section 4.8(e).

    (v)  Treasury Shares.  The number of shares of Common Stock outstanding at
any time does not include shares owned or held by or for the account of the
Company or any subsidiary of the Company, and the disposition of any shares so
owned or held shall be considered an issue or sale of Common Stock.

    (vi)  Record Date.  If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issuance
or sale of the shares of Common Stock deemed to have been issued or sold upon
the declaration of such dividend or the making of such distribution or the date
of the granting or such right of subscription or purchase, as the case may be.

    (c) No adjustment shall be made pursuant to this Section 4.4 with respect to
the issuance of Excluded Securities.

7

--------------------------------------------------------------------------------

    4.5  Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets.  If at any time the Company reorganizes its capital, reclassifies its
capital stock, consolidates, merges or combines with or into another person
(where the Company is not the surviving corporation or where there is any change
whatsoever in, or distribution with respect to, the outstanding Common Stock),
or the Company sells, transfers or otherwise disposes of all or substantially
all of its property, assets or business to another person, other than in a
transaction provided for in Sections 4.1, 4.2, 4.3, 4.4, or 4.6, and, pursuant
to the terms of such reorganization, reclassification, consolidation, merger,
combination, sale, transfer or other disposition of assets, (i) shares of
capital stock of the successor or acquiring person or the Company (if it is the
surviving corporation) or (ii) any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring person or the Company ("Other Property") are to be received by or
distributed to the holders of Common Stock who are holders immediately prior to
such transaction, then the Holder shall have the right thereafter to receive,
upon exercise of this Warrant, the number of shares of Common Stock, common
stock of the successor or acquiring person, and/or Other Property which the
holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event would have owned or received
immediately after and as a result of such event. In such event, the aggregate
Warrant Purchase Price otherwise payable for the Warrant Shares issuable upon
exercise of this Warrant shall be allocated among such securities and Other
Property in proportion to the respective fair market values of such securities
and Other Property as determined in good faith by the Board of Directors of the
Company, subject to the Holder's rights under Section 4.8(e).

    In case of any such event, the successor or acquiring person (if other than
the Company) shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of this Warrant to be
performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as the Required Holders may approve in
writing (and memorialized by resolutions of the Board of Directors of the
Company) in order to provide for adjustments of any shares of common stock of
such successor or acquiring person for which this Warrant thus becomes
exercisable, which modifications shall be as equivalent as practicable to the
adjustments provided for in this Section 4.5. For purposes of this Section 4,
"common stock of the successor or acquiring person" shall include stock or other
equity securities, or securities that are exercisable or exchangeable for or
convertible into equity securities, of such corporation, or other securities if
such person is not a corporation, of any class that is not preferred as to
dividends or assets over any other class of stock of such corporation or person
and that is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities that are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 4.5 shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers and other
dispositions of assets.

    4.6  Dissolution, Total Liquidation or Winding-Up.  If at any time there is
a voluntary or involuntary dissolution, total liquidation or winding-up of the
Company, other than as contemplated by Section 4.5, then the Company shall cause
to be mailed (by registered or certified mail, return receipt requested, postage
prepaid) to the Holder at the Holder's address as shown on the Warrant register,
at the earliest practicable time (and, in any event, not less than thirty
(30) calendar days before any date set for definitive action) written notice of
the date on which such dissolution, liquidation or winding-up shall take place,
as the case may be. Such notice shall also specify the date as of which the
record holders of shares of Common Stock shall be entitled to exchange their
shares for securities, money or other property deliverable upon such
dissolution, liquidation or winding up, as the case may be. On such date, the
Holder shall be entitled to receive upon surrender of this Warrant the cash or
other property, less the Warrant Purchase Price for this Warrant then in effect,
that the Holder would have

8

--------------------------------------------------------------------------------

been entitled to receive had this Warrant been exercised immediately prior to
such dissolution, liquidation or winding-up. Upon receipt of the cash or other
property, any and all rights of the Holder to exercise this Warrant shall
terminate in their entirety. If the cash or other property distributable in the
dissolution, liquidation or winding-up has a fair market value which is less
than the Warrant Purchase Price for this Warrant then in effect, this Warrant
shall terminate and be of no further force or effect upon the dissolution,
liquidation or winding-up.

    4.7  Other Dilutive Events.  If any event occurs as to which the other
provisions of this Section 4 are not strictly applicable but as to which the
failure to make any adjustment would not protect the purchase rights represented
by this Warrant in accordance with the intent and principles hereof, then, in
each such case, the Required Holders may appoint on behalf of the Company an
investment banking or accounting firm of recognized national standing which
shall give its opinion as to the adjustment, if any, on a basis consistent with
the intent and principles established herein, necessary to preserve the purchase
rights represented by this Warrant. Upon receipt of such opinion, the Company
will mail (by registered or certified mail, return receipt requested, postage
prepaid) a copy thereof to the Holder within three (3) Business Days and shall
make the adjustments described therein. If an adjustment is made pursuant to
this Section 4.7, the fees and expenses of such investment banking or accounting
firm shall be borne by the Company. If, however, no adjustment is made, the
Holders of the Lender Warrants who approved the appointment of such investment
banking or accounting firm shall bear such fees and expenses.

    4.8  Other Provisions Applicable to Adjustments Under this Section.  The
following provisions shall be applicable to the adjustments provided for
pursuant to this Section 4:

    (a)  When Adjustments To be Made.  The adjustments required by this
Section 4 shall be made whenever and as often as any specified event requiring
such an adjustment shall occur. For the purpose of any such adjustment, any
specified event shall be deemed to have occurred at the close of business on the
date of its occurrence.

    (b)  Record Date.  If the Company fixes a record date of the holders of
Common Stock for the purpose of entitling them to (i) receive a dividend or
other distribution payable in shares of Common Stock or in shares of any other
class or series of capital stock or securities convertible into or exchangeable
for Common Stock or shares of any other class or series of capital stock or
(ii) subscribe for or purchase shares of Common Stock or such other shares or
securities, then all references in this Section 4 to the date of the issuance or
sale of such shares of Common Stock or such other shares or securities shall be
deemed to be references to that record date.

    (c)  When Adjustment Not Required.  If the Company fixes a record date of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights to which the
provisions of Section 4.1 would apply, but shall, thereafter and before the
distribution to stockholders, legally abandon its plan to pay or deliver such
dividend, distribution, subscription or purchase rights, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.

    (d)  Notice of Adjustments.  Whenever the number of shares of Common Stock
for which this Warrant is exercisable or the Warrant Purchase Price shall be
adjusted or recalculated pursuant to this Section 4, the Company shall, as soon
as practicable but in no event more than five (5) Business Days thereafter,
prepare a certificate to be executed by the chief financial officer of the
Company setting forth, in reasonable detail, the event requiring the adjustment
or recalculation and the method by which such adjustment or recalculation was
calculated, specifying the number of shares of Common Stock for which this
Warrant is exercisable and (if such adjustment was made pursuant to Section 4.5)
describing the number and kind of any other shares of stock or Other Property
for which this Warrant is exercisable, and any related change in the Warrant

9

--------------------------------------------------------------------------------

Purchase Price, after giving effect to such adjustment, recalculation or change.
The Company shall mail to the Holder (by registered or certified mail, return
receipt requested, postage prepaid) a signed copy of such certificate prior to
the end of the five (5) Business Day period referenced above. The Company shall
keep at the Designated Office copies of all such certificates and cause them to
be available for inspection at the Designated Office during normal business
hours by the Holder or any prospective transferee of this Warrant designated by
the Holder.

    (e)  Challenge to Good Faith Determination.  Whenever the Board of Directors
of the Company is required to make a determination in good faith of the fair
market value of this Warrant or the Warrant Shares under this Section 4, such
determination may be challenged or disputed by the Required Holders. If the
Required Holders wish to challenge or dispute any such fair market value
determination, the Required Holders shall furnish written notice to the Company
of their intention to challenge the same. If the Company and the Required
Holders cannot resolve the dispute between or among themselves, then such
dispute shall be submitted for final determination to an investment banking or
accounting firm pursuant to the valuation procedures set forth in clause (ii)
under the definition of Fair Market Value. The Company shall bear all fees,
costs and expenses inured by the Company and the Required Holders in connection
with the determination of the Fair Market Value of this Warrant or the Warrant
Shares, and any challenge or dispute thereof, including, without limitation, all
fees and expenses of any investment banking, valuation or accounting firm(s)
engaged by the Company or the Required Holders and of attorneys in connection
with such calculation; provided, however, that the Holders of the Lender
Warrants who approved the appointment of the investment banking or accounting
firm in connection with such determination shall bear all such fees, costs and
expenses if, after the Required Holders challenge or dispute any fair market
value determination by the Board of Directors of the Company, the difference
between (a) the fair market value determined pursuant to the valuation
procedures set forth in clause (ii) under the definition of Fair Market Value
and (b) the fair market value determined by the Required Holders, is less than
five percent (5.0%) of the fair market value determined by the Board of
Directors of the Company.

    (f)  Independent Application.  Except as otherwise provided herein, all
subsections of this Section 4 are intended to operate independently of one
another (but without duplication). If an event occurs that requires the
application of more than one subsection, all applicable subsections shall be
given independent effect without duplication.

    4.9  Fiduciary Duties of Company.  The Company and its directors shall owe
the Holder the same fiduciary duties that the Company and its directors would
owe to the Warrant Shares underlying the Warrant.

    5.  MISCELLANEOUS.  

    5.1  Restrictive Legend.  This Warrant and, unless registered under the
Securities Act, any Warrant Shares issued upon exercise hereof shall be stamped
or imprinted with a legend in substantially the following form (in addition to
any legends required under applicable state securities laws):

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE
WITH THE REGISTRATION REQUIREMENTS OF SUCH ACT AND THE REGISTRATION OR
QUALIFICATION REQUIREMENTS OF SUCH STATE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION.

10

--------------------------------------------------------------------------------



    The legend shall be appropriately modified upon issuance of certificates for
shares of Common Stock.

    Upon request of the Holder of a Common Stock certificate, the Company shall
issue to that holder a new certificate free of the foregoing legend, if, with
such request, such Holder provides the Company with an opinion of counsel that
is reasonably acceptable to the Company (provided that O'Melveny & Myers LLP
shall be deemed to be acceptable to the Company) to the effect that the
securities evidenced by such certificate may be sold without restriction under
Rule 144 (or any other rule permitting resales of securities without
restriction) promulgated under the Securities Act.

    5.2  Holder Entitled to Benefits Under Registration Rights Agreement.  The
Holder of this Warrant is entitled to certain rights, benefits and privileges
with respect to this Warrant and the Warrant Shares pursuant to the terms of the
Registration Rights Agreement (it being understood that the Warrant Shares
constitute "Registrable Securities" thereunder).

    5.3  Other Covenants.  Without limiting the generality of Section 5.2, the
Company covenants and agrees that, as long as this Warrant remains outstanding
or any Warrant Shares are issuable with respect to this Warrant, the Company
will perform all of the following covenants for the express benefit of the
Holder: (a) the Warrant Shares shall, upon issuance against payment therefor, be
duly authorized, validly issued, fully paid and non-assessable shares of Common
Stock; (b) the Holder shall, upon the exercise thereof in accordance with the
terms hereof, receive good and marketable title to the Warrant Shares, free and
clear of all voting and other trust arrangements to which the Company is a party
or by which it is bound, preemptive rights of any stockholder, liens,
encumbrances, equities and claims whatsoever, including, but not limited to, all
Taxes, Liens and other charges with respect to the issuance thereof; (c) at all
times prior to the Expiration Date, the Company shall have reserved for issuance
a sufficient number of authorized but unissued shares of Common Stock, or other
securities or property for which this Warrant may then be exercisable, to permit
all outstanding Lender Warrants to be exercised in full; and (d) the Company
shall provide the Holder with notice of all corporate actions in the same manner
and to the same extent as the shareholders of the Company.

    5.4  Issue Tax.  The issuance of shares of Common Stock upon the exercise of
this Warrant shall be made without charge to the Holder for any issue tax in
respect thereof.

    5.5  Closing of Books.  The Company will at no time close its transfer books
against the transfer of this Warrant or of any Warrant Shares in any manner
which interferes with the timely exercise hereof.

    5.6  No Voting Rights; Limitation of Liability.  Except as expressly set
forth in this Warrant, nothing contained in this Warrant shall be construed as
conferring upon the Holder (a) the right to vote or consent as a stockholder in
respect of meetings of stockholders for the election of directors of the Company
or any other matter, (b) the right to receive dividends, except as set forth in
Section 4, or (c) any other rights as a stockholder of the Company, except as
set forth in Section 4. No provisions hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no mere enumeration
herein of the rights or privileges of the Holder, shall give rise to any
liability of the Holder for the Warrant Purchase Price or as a shareholder of
the Company, whether such liability is asserted by the Company or by its
creditors.

    5.7  Modification and Waiver.  This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement is sought.

    5.8  Notices.  All notices, requests, demands and other communications which
are required or may be given under this Warrant shall be in writing and shall be
deemed to have been duly given if transmitted by telecopier with receipt
acknowledged, or upon delivery, if delivered personally or by recognized
commercial courier with receipt acknowledged, or upon the expiration of
seventy-two

11

--------------------------------------------------------------------------------

(72) hours after mailing, if mailed by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

(a)   If to the Holder, at:
 
 
[[            ]]
 
 
with a copy to:
 
 
O'Melveny & Myers, LLP
400 South Hope Street
Los Angeles, CA 90071
Attention: Ben H. Logan
Telephone: (213) 430-7704
Telecopier: (213) 430-6407
(b)
 
If to any other Holder, at:
 
 
such Holder's address as shown on the books of the Company.
(c)
 
If to the Company, at:
 
 
Interdent, Inc.
222 North Sepulveda Blvd., Suite 740
El Segundo, CA 90245-4340
Attention: Michael T. Fiore
Telephone: (310) 765-2400
Telecopier: (310) 640-9897
 
 
with a copy to:
 
 
Morrison & Foerster LLP
19900 MacArthur Blvd., 12th Floor
Irvine, CA 92612
Attention: Richard Babcock, Esq.
Telephone: (949) 251-7500
Telecopier: (949) 251-0900

or at such other address or addresses as the Holder or the Company, as the case
may be, may specify by written notice given in accordance with this Section 5.7.

    5.9  Successors and Assigns.  The Company may not assign any of its rights,
or delegate any of its obligations, under this Warrant without the prior written
consent of the Holder (which consent tray be withheld for any reason or no
reason at all). Subject to the requirements of Applicable Laws, the Holder may
assign this Warrant or delegate its obligations, in whole or in part, at any
time or from time to time, without the consent of the Company; provided,
however, that the Holder may not assign its rights or delegate its obligations
under the Warrant to any person who is engaged in any business that is
competitive with the business of the Company and its subsidiaries. Each
assignment of this Warrant shall be registered on the books of the Company to be
maintained for such purpose upon surrender of this Warrant at the Designated
Office, together with appropriate instruments of assignment, duly completed and
executed. Upon such surrender, the Company shall, within ten (10) Business Days
of surrender, at its own expense, execute and deliver a new Warrant or Warrants
in the name of the assignee or assignees specified in such assignment and in the
denominations specified therein and this Warrant shall promptly be canceled. If
any portion of this Warrant is not being assigned, the Company shall, at its own
expense, within ten (10) Business Days issue to the Holder a new Warrant
evidencing the portion not so assigned. The Company may require the Holder, as a

12

--------------------------------------------------------------------------------

condition to the execution and delivery of any new Warrant in connection with an
assignment of this Warrant, to represent and warrant to the Company, and deliver
an opinion of legal counsel reasonably acceptable to the Company, that such
assignment complies with applicable federal or state securities laws and to
deliver an opinion of its legal counsel to such effect.

    This Warrant shall be binding upon and inure to the benefit of the Company,
the Holder and their respective successors and permitted assigns, and shall
include, with respect to the Company, any person succeeding the Company by
merger, consolidation, combination or acquisition of all or substantially all of
the Company's assets, and in such case, except as expressly provided herein and
in the Credit Agreement, all of the obligations of the Company hereunder shall
survive such merger, consolidation, combination or acquisition.

    5.10  Captions; Construction and Interpretation.  The captions in this
Warrant are for convenience of reference only, do not constitute a part of this
Agreement and are not to be considered in construing or interpreting this
Warrant. All section, preamble, recital, exhibit, schedule, disclosure schedule,
annex, clause and party references are to this Warrant unless otherwise stated.
No party, nor its counsel, shall be deemed the drafter of this Warrant for
purposes of construing the provisions of this Warrant, and all provisions of
this Warrant shall be construed in accordance with their fair meaning, and not
strictly for or against any party.

    5.11  Lost Warrant or Certificates.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or of a stock certificate evidencing Warrant Shares and, in the
case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company or, in the case of any such mutilation,
upon surrender and cancellation of this Warrant or stock certificate, the
Company shall make and deliver to the Holder, within ten (10) Business Days of
receipt by the Company of such documentation, a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

    5.12  No Impairment.  The Company shall not by any action, including,
without limitation, amending its charter documents or regulations or through any
reorganization, reclassification, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company will (i) not increase the par value (if
any) of any shares of Common Stock receivable upon the exercise of this Warrant
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant, free
and clear of all liens, encumbrances, equities and claims, and (iii) use its
best efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant. The Company shall not
be required to register the Warrant Shares under the Securities Act except
pursuant to the Registration Rights Agreement.

    5.13  Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS WARRANT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT
REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

13

--------------------------------------------------------------------------------

    5.14  Remedies.  If the Company fails to perform, comply with or observe any
covenant or agreement to be performed, complied with or observed by it under
this Warrant, the Holder may proceed to protect and enforce its rights by suit
in equity or action at law, whether for specific performance of any term
contained in this Warrant or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Warrant or to
enforce any other legal or equitable right, or to take any one or more of such
actions. The Company hereby agrees that the Holder shall not be required or
otherwise obligated to, and hereby waives any right to demand that the Holder,
post any performance or other bond in connection with the enforcement of its
rights and remedies hereunder. The Company agrees to pay all reasonable fees,
costs, and expenses, including, without limitation, fees and expenses of
attorneys, accountants and other experts retained by the Holder, and all fees,
costs and expenses of appeals, incurred or expended by the Holder in connection
with the enforcement of this Warrant or the collection of any sums due
hereunder, whether or not a suit is commenced. None of the rights, powers or
remedies conferred under this Warrant shall be mutually exclusive, and each
right, power or remedy shall be cumulative and in addition to any other right,
power or remedy whether conferred by this Warrant or now or hereafter available
at law, in equity, by statute or otherwise.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------

    5.15  WAIVER OF JURY TRIAL.  THE COMPANY AND THE HOLDER (BY ACCEPTANCE
HEREOF) HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF, CONNECTED WITH OR RELATED TO THIS WARRANT OR ANY
OTHER INVESTMENT DOCUMENT, OR ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, REGARDLESS OF
WHICH PARTY INITIATES SUCH ACTION OR ACTIONS.

    IN WITNESS WHEREOF, the Company has caused this Warrant to be executed and
issued by its duly authorized representatives on the date first above written.

  INTERDENT, INC., a Delaware corporation
 
By:


--------------------------------------------------------------------------------

  Name: Michael T. Fiore   Title: President

15

--------------------------------------------------------------------------------

INTERDENT, INC.

FORM OF EXERCISE SUBSCRIPTION

(To be signed only upon exercise of this Warrant)

    The undersigned hereby irrevocably elects to exercise its Warrant to
purchase            (      ) (shares of Common Stock for an aggregate Warrant
Purchase Price of             Dollars ($            ).

    [If the Holder has determined upon advice of counsel that compliance with
the HSR Act is required, include the following sentences: "The undersigned has
determined that this exercise is subject to the HSR Act and requests that the
Company file the requisite notification and report form with, and pay all
requisite filing fees to, the FTC and the DOJ as promptly as possible. The
purchase of the shares described above and the payment of the Warrant Purchase
Price are subject to the expiration or earlier termination of the waiting period
under the HSR Act".]

    The Warrant Purchase Price to be paid as follows (check as applicable):

  

--------------------------------------------------------------------------------

  Certified, cashier's or company check in the amount of $         ;   

--------------------------------------------------------------------------------

  Wire transfer in the amount of $         ;   

--------------------------------------------------------------------------------

  Cancellation of            Warrant Shares; or   

--------------------------------------------------------------------------------

  Surrender of            shares of Common Stock.

    The undersigned hereby requests that [if the Holder has determined upon
advice of counsel that compliance with the HSR Act is required, include the
following phrase: "upon the expiration or earlier termination of the waiting
period under the HSR Act"] a certificate(s) for the shares of Common Stock be
issued in the name of                        , and delivered
to,                        , whose address
is                                    .

    The undersigned hereby represents that it is acquiring such shares of Common
Stock for its own account for investment purposes only and not with a view to or
for sale in connection with any distribution thereof.

Dated:   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Name of the Holder (must conform precisely to the
name specified on the face of the Warrant)
 
 
 
  

--------------------------------------------------------------------------------

Signature of authorized representative of the Holder
 
 
 
  

--------------------------------------------------------------------------------

Print or type name of authorized representative
 
 
 
Social Security Number or Employer
Tax Identification Number of the Holder:
  

--------------------------------------------------------------------------------


 
 
 
Address of the Holder:
  

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


INTERDENT, INC. WARRANT TO PURCHASE [ ] SHARES OF COMMON STOCK
